DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover combinations of an afucosylated anti-CD20 antibody with an amount of fucose of 60% or less of the total amount of oligosaccharides (sugars) at Asn297, and an CD79b antibody-drug conjugate (CD79b ADC).  The rejected claims also cover methods of using the same. 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of afucosylated anti-CD20 antibody and CD79b ADC, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for a combination of afucosylated anti-CD20 antibody and CD79b ADC.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of antibodies and ADC’s. Specifically, Applicant fails to disclose any other antibodies and ADC’s, besides those covered by the structural formulas and SEQ ID NOS disclosed in the specification, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of afucosylated anti-CD20 antibody and CD79b ADC.
With regard to the functional definition of EZH2 inhibitor, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an inordinate number of antibodies for the required inhibition of binding of CD20 and CD79b. See In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Moreover, the genus of antibodies cannot be adequately described by functional characteristics of preferential binding, even where there is disclosed or known correlations between structure and function. 
The Examiner recognizes that the targets, CD20 and CD79b, maybe fully characterized. Previously, disclosing a bonding target, such as these targets, satisfied the written description requirement for a claim to an antibody or protein that binds the target.  The Federal Circuit's decisions in Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) and Noelle v. Lederman, 355 F. 3d 1341 (Fed. Cir. 2004) which purportedly set forth what has been called the "newly characterized antigen" test.  Also, the PTO's Written Description Training Materials Revision  dated March 25, 2008, provide an example (Example 13) embodying the test set forth in Enzo and Noelle. 
However, reliance on Enzo and Noelle is misplaced. While the court in Noelle did discuss what is referred to as the "newly characterized antigen" test, the Federal Circuit has recently rejected such a test. Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378-79 (Fed. Cir. 2017). At issue in Amgen was the district court's jury instruction which read:
In the case of a claim to antibodies, the correlation between structure and function may also be satisfied by the disclosure of a newly characterized antigen by its structure, formula, chemical name, or physical properties if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that the production of antibodies against such an antigen was conventional and routine.
Id. at 1376. The Federal Circuit concluded that the instruction was "not legally sound and [was] not based on any binding precedent." Id. In reaching its conclusion the Federal Circuit reviewed the cases which purported to set forth the newly characterized antigen test including Noelle. Id. at 1376-77. The court concluded that in each of the prior cases the reference to the newly characterized antigen test was dicta and not binding precedent. Id.
The Federal Circuit went on to find that the newly characterized antigen test ran afoul of the Federal Circuit's precedent in Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en bane). Id. at 1378. The court noted that the focus of the inquiry is whether the written description contains enough information about the claimed products. Id.  The court held that describing the antigens, which was not the claimed invention, did not satisfy the written description requirement when (“it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants' expert Dr. Eck testifying that knowing "that an antibody binds to a particular amino acid... does not tell you anything at all about the structure of the antibody [emphasis applied]"); J.A. 1314 (836:9-11) (Appellees' expert Dr. Petsko being informed of Dr. Eck's testimony and responding that "[m]y opinion is that [he's] right"); Centocor, 636 F.3d at 1352 (analogizing the antibody antigen relationship as searching for a key "on a ring with a million keys on it") (internal citations and quotation marks omitted).
In a memo issued in February 2018, USPTO, Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, Feb. 22, 2018 (available at https://www.usnto.gov/sites/defauH/files/documents/amgen 22feb2018.pdf) the PTO issued a clarification regarding the law of written description as it applies to antibodies stating: 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
The Memo goes on to state that 
"Examples in the 2008 Written Description Training Materials Are Outdated." and should NOT be relied upon as reflecting the current state of the law. Id. at 2. The Memo explains that
USPTO personnel should continue to follow the guidance in the MPEP regarding written description (see, e.g., MPEP 2161.01 and 2163 ), except insofar as MPEP 2163 indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen. Id.
The instant claims present the same deficiency as the claims in Amgen where there is no evidence that knowledge of the chemical structure of CD20 or CD79b gives the required kind of structure-identifying information about the corresponding peptides that it binds.  As in Amgen, the instant claims attempt to describe anti-CD20 or ant-CD79b antibodies by describing the target to which the peptides bind. Moreover, there is nothing else in the disclosure that describes the antibodies as required by the test set forth in Ariad.
Accordingly, the specification lacks adequate written description for the recited afucosylated anti-CD20 antibody with an amount of fucose of 60% or less of the total amount of oligosaccharides (sugars) at Asn297, or an CD79b antibody-drug conjugate.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear as to what Applicant intends by the term “combination” within the context of the claimed invention:

    PNG
    media_image1.png
    81
    670
    media_image1.png
    Greyscale

Namely, the claim does not clearly set forth if the intended combination is a composition of the recited anti-CD-20 antibody and CD79b ADC, or a kit comprising separate compositions of the recited anti-CD-20 antibody and CD79b ADC.  Separate administrations or compositions of anti-CD-20 antibody and CD79b ADC are not proper forms of composition and kit claims.  Specifically, the claim does not rewcite a specific mixture of components, nor does the claim recite two or more component parts in a kit.  Therefore, the recited combination is indefinite.
Similarly, the method recites: 
    PNG
    media_image2.png
    99
    646
    media_image2.png
    Greyscale

Again, the claim does not clearly set forth thatthe intended combination is a composition of the recited antiCD-20 antibody and CD79b ADC, or administration of separate compositions of the recited antiCD-20 antibody and CD79b ADC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 22 are rejected under 35 U.S.C. 103 as being obvious over:
 ClinicalTrials.gov Identifier: NCT01691898; (DCDS4501A) Combined With Rituximab, downloaded from: https://www.clinicaltrials.gov/ct2/show/NCT01691898?term=01691898&draw=2&rank=1 on 13 September 2022 (Clinical Trials “CT”); or
Lu et al, Clinical Pharmacology & Therapeutics, vol. 93, no. Suppl. 1, 2013-02, pages S77-S78 (Lu); or
WO 2009/012268 (WO 268);
all in view of:
Robak et al., Curr Opin Investig Drugs, 2009 Jun;10(6):588-96, Abstract (Robak); or
Karlin et al., Drugs of the Future (2011), 36(9), 657-662 CODEN: DRFUD4; ISSN: 0377-8282 (Karlin); or
WO 2005/044859 (Umana et al.).

The combination of an anti-CD20 antibody (e.g., Rituximab) with and ant-CD79b ADC was known:
CT describes treatment of refractory follicular non-Hodgkin's lymphoma and refractory/relapsed diffuse large cell B-cell lymphoma with an anti CD79b antibody drug-conjugate DCDS4501 A in combination with rituximab (whole document).
Lu describes treatment of refractory B-cell non-Hodgkin's lymphoma with an anti CD79b antibody drug-conjugate DCDS4501 A in combination with rituximab (abstract, methods). Continuation to phase II is proposed.
WO 268 describes anti CD79b antibodies having the same sequences as the presently used antibodies. It proposes their combined use of an anti-CD79b antibody drug conjugate with an anti CD20 antibody such as rituximab for treating leukemia or lymphomas (see paragraph 200).   WO 268 teaches the use of an anti-CD20 antibody in combination with antiCD79b antibody conjugate to treat lymphoma such as NHL and that such treatment can also include the use of chemotherapy with the agents of claim 48 (see [0200],[0804],[0843],[0805]).  WO 268 teaches the use of the claimed antibody (aka huMA79b.v28, see Figure 5A and 5B). WO 268 teaches the anti-CD79b antibody conjugate recited in the claims (see claims 207-222).
The difference between the claimed invention and the primary reference is that the claimed invention requires an afucosylated anti CD20 antibody instead of rituximab.
However, afucosylated anti-CD20 antibodies, and their application to B-cell malignancies, were known.

See Robak:

    PNG
    media_image3.png
    626
    1352
    media_image3.png
    Greyscale

See Karlin:

    PNG
    media_image4.png
    222
    915
    media_image4.png
    Greyscale

See also, Umana et al., which disclose the antiCD20 antibody humanized B-Ly1 (aka obinutuzumab) (see [0019],[0032],[0082],[0087]). Umana et al. disclose that this  antibody can be used in combination with multiple anticancer agents (including  chemotherapeutic agents) to treat cancer including B cell lymphoma such as NHL (see [0163],[0176],[0179],[0184],[0198]). Umana et al. disclose that the aforementioned antibody can be afucosylated as per recited in the claims (see [0141] ). Umana et al. disclose use of antiCD20 antibody to treat NHL (see [0006)). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the earliest effective filing date of the instant application to have created the claimed inventions because the primary references teach the claimed combination and method except for use of the antiCD20 antibody obinutuzumab.  However, the secondary references disclose the antiCD20 antibody humanized B-Ly1 (aka obinutuzumab) and that said antibody can be used in combination with multiple anticancer agents to treat cancer including B cell lymphoma.
One of ordinary skill in the art would have been motivated to prepare the recited combination for the treatment of cancer because the primary references teach the use of antiCD20 antibody in combination with antiCD79b antibody conjugate to treat lymphoma such as NHL and that such treatment can also include the use of chemotherapy.  The secondary references disclose the afucosylated type II antiCD20 antibody humanized B-Ly1 and that said antibody can be used in combination with multiple anticancer agents to treat cancer, and the advantages of said antibody). See KSR Int'l Co. v. Teleflex Inc., "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill".	
	Specifically, those of ordinary skill could have applied an afucosylated anti-CD20 antibody in the manner required and a predictable fashion for the purposes of providing a combination with Rituximab for cancer treatment.  As outlined above, the primary references teach that a combination of an anti-CD20 antibody (e.g., Rituximab) with and ant-CD79b ADC was known.  The secondary references are added for the proposition that an afucosylated anti-CD20 antibody (e.g., obinutuzumab) is applicable to this combination.  In particular, the secondary references teach that the particular known technique of selecting this antibody as an anti-CD20 antibody was recognized as part of the ordinary capabilities of one skilled in the art. In this manner, those of ordinary skill would have recognized that applying the known technique to those combinations that use an anti-CD20 antibody, such as those taught by the primary references, would have yielded predictable results.  Accordingly, using an afucosylated anti-CD20 antibody in the claimed combination for cancer treatment would have been prima facie obvious.












	
	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642